ICJ_129_CertainCriminalProceedings_COD_FRA_2003-06-17_ORD_01_NA_01_FR.txt. 113

OPINION INDIVIDUELLE COMMUNE DE MM. LES JUGES
KOROMA ET VERESHCHETIN

[Traduction]

Objet de la demande en indication de mesure conseïvatoire du Congo —
« Circonstances» déterminantes à prendre en considération au titre de lar-
ticle 41 — Degré de validité de la distinction établie entre le préjudice causé aux
droits allégués en tant que tels et les conséquences de leur violation — Nécessité
de tenir compte de tous les aspects de la question en litive.

1. Nous avons voté en faveur de l'ordonnance en dépit de nos réserves,
dont certaines sont exposées ci-après.

2. Dans sa requête, la République du Congo affirme que l'ouverture
de procédures pénales contre les responsables du maintien de l’ordre
public sur son territoire, ainsi que contre son chef d Etat, emporte viola-
tion de ses droits en tant qu’Etat souverain et de l’immunité de juridic-
tion dont jouit un chef d’Etat dans un pays tiers, tels que reconnus par le
droit international et la jurisprudence de la Cour.

3. Le Congo, qui ne cherche pas seulement à obtenir l’annulation de
ces actes de procédure, a également demandé à la Cour d’indiquer une
mesure conservatoire tendant à faire ordonner la sispension immédiate
des procédures pénales ouvertes par la France. A cet égard, le Congo a
fait valoir que leur poursuite pourrait entrainer un préjudice irréparable
sous la forme d’un coup d'Etat masqué, d’une déstabilisation de ses ins-
titutions nationales et de la reprise d’une guerre don: le pays vient à peine
de sortir.

4. Selon nous, la Cour n’a pas accordé suffisamment de poids au
risque de «préjudice irréparable» qui pourrait être sorté au Congo dans
l'éventualité où il ne serait pas mis fin aux poursuites pénales. La Cour
s’est contentée d'indiquer que

«il [iui] apparaît ... au vu des éléments d’inforraation qui lui ont été
soumis, qu’il n'existe a l'heure actuelle, en ce qui concerne le prési-
dent Sassou Nguesso, aucun risque de préjudice irréparable justifiant
l'indication d'urgence de mesures conservatoires ; et que, en tout état
de cause, il n’est pas davantage établi qu’un te: risque existe pour le
ministre de l’intérieur du Congo, le général Oba, pour lequel le
Congo fait également valoir des immunités dans sa requête» (ordon-
nance, par. 35).

La Cour a également dit que «le préjudice irréparable dont se prévaut le
Congo ... ne serait pas causé [aux droits invoqués dans la requête] en tant
que tels», tout en reconnaissant que «ce préjudice pourrait, dans les cir-
constances de l’espèce, être tel qu’il affecterait de manière irréparable les

15
CERTAINES PROCÉDURES PÉNALES (OP. IND. COM.) 114

droits énoncés dans la requête». La Cour a notamment relevé qu’elle
n'avait pas été informée de la manière dont, concrètement, l’ouverture de
procédures pénales avait pu affecter la stabilité interre du Congo (ordon-
nance, par. 29). Pour ces raisons, elle n’a pas fait droit à la demande en
indication de mesures conservatoires.

5. Cette conclusion donne selon nous à penser que la Cour n’a pas
prêté une attention suffisante aux «circonstances» visées à l’article 41 du
Statut, lequel impose à la Cour de prendre en considération tous les
aspects, y compris les conséquences qui seraient susceptibles de résulter
du défaut d'indication de mesures conservatoires.

6. Certes, il ressort tant de l'esprit que de la lettre cle l’article 41 du Sta-
tut que toute décision en matière d'indication de mesures conservatoires
doit, en règle générale, être guidée par le souci de sauvegarder les droits
susceptibles d'être reconnus lors de l’examen au fond. Il n’en reste pas
moins que le préjudice risquant de résulter de la violation de ces droits peut
avoir des conséquences et des répercussions d’une portée autrement plus
vaste sur les intérêts politiques et juridiques de l'Etat en cause, dépassant
largement ses effets négatifs sur les seuls droits invoqués. Dans ces circons-
tances, l'indication de mesures conservatoires peut s'imposer non pas tant
au vu de l’imminence d’un préjudice irréparable susceptible d’être causé aux
droits invoqués qu’en raison des graves conséquence: que risquerait d’en-
traîner leur violation. Ce sont de telles considératioris qui nous semblent
avoir dans une large mesure fondé les décisions rendues par la Cour dans
nombre d’affaires où des mesures conservatoires ont été indiquées expres-
sément aux fins de prévenir l'«aggravation», l'«extension» ou l’«exacerba-
tion» du dommage déjà causé aux droits invoqués, alors même que le
risque de préjudice irréparable et immédiat aux droits en question n'était
pas toujours aussi évident qu’il ne l’est en l'espèce. Il ressort en outre de la
jurisprudence récente de la Cour qu'il est parfois inalaisé de distinguer
entre le préjudice causé par les conséquences de la violation des droits
invoqués et le préjudice porté aux droits eux-mêmes Les ordonnances en
indication de mesures conservatoires rendues par la Cour dans l'affaire de
la Convention de Vienne sur les relations consulaires (Paraguay c. Etats-
Unis d'Amérique), l'affaire LaGrand (Allemagne ©. Etats-Unis d'Amé-
rique) et l'affaire Avena et autres ressortissants mexica‘ns (Mexique c. Etats-
Unis d'Amérique), où des vies étaient en jeu, en fournissent une illustration.

7. Pour l’ensemble des raisons qui viennent d'être exposées, nous
nourrissons certaines réserves quant à la distinction que la Cour a, dans
les circonstances de la présente espèce, établie entre le préjudice porté aux
droits susceptibles d’être ultérieurement reconnus au Congo et le préju-
dice consécutif à la violation de ces droits (ordonnance, par. 29). Nous
n’entendons pas affirmer par là que la Cour aureit érigé une barrière
insurmontable entre ces deux catégories de préjudice ou de dommage,
car, comme elle l’a elle-même noté:

«ce préjudice [à savoir le dommage qui aurait été causé à «l’honneur
et à la considération des plus hautes autorités du Congo, ainsi qu'à

16

 
CERTAINES PROCÉDURES PÉNALES (OP. IND. COM.) 115

la stabilité interne du Congo, au crédit international de celui-ci et
aux relations d'amitié franco-congolaises» (ordonnance, par. 27)]
pourrait, dans les circonstances de l'espèce, être tel qu'il affecterait
de manière irréparable les droits énoncés dans la requête» (ordon-
nance, par. 29).

8. Selon nous, la Cour doit, lorsqu'elle examine une demande en indi-
cation de mesures conservatoires, peser tous les aspects pertinents de la
question dont elle est saisie, y compris la portée des conséquences préju-
diciables susceptibles d’être entraînées par la violation du droit invoqué.

{ Signé) Abdul G. Koroma.
(Signé) Vladler. S. VERESHCHETIN.

17
